                                                                     ''
                                                                         ' i .•v ·:·i
                                                                     i
                                                                          t ~, J, • .     '' 1 _:',; (   \.   1
UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
ABRAHAM FEBLES-OLIVERAS,
                                                                                                              /ff
                                                                                                              1   ~O;,DJ
                    Plaintiff,                                             19    CIVIL 5412 (GBD)(KNF)

                 -v-                                                                    JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,
                            Defendant.
-----------------------------------------------------------X

         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 7, 2020, that the decision of the Commissioner of Social

Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       January 8, 2020

                                                                     RUBY J. KRAJICK

                                                                            Clerk of Court
                                                               BY:
                                                                     ~~
                                                                     Deputy Cle
